PER CURIAM.
Bruce George appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice for George to file a motion pursuant to Florida Rule of Criminal Procedure 3.850. *560See Gibson v. State, 775 So.2d 353 (Fla.2d DCA 2000); Murphy v. State, 773 So.2d 1174 (Fla.2d DCA 2000) (en banc). We make no comment by this opinion as to whether George would be entitled to relief under rule 3.850.
Affirmed.
BLUE, A.C.J., and GREEN and DAVIS, J., concur.